'WOODS, Circuit Judge
(charging jury). I am convinced by the argument which has been addressed to me in your hearing by the counsel for defendants that the presumptions of law as to survivorship prescribed by the Civil Code of this state do not apply to this case. This is not the case of persons respectively entitled to inherit from one another, nor is it a case where, “in the absence of circumstances of the fact-’ the arbitrary presumptions prescribed by the Code can be admitted. You are therefore .left to decide the ease upon the evidence as it has been submitted to you. /You are to determine, if yop can from the testimony, whether or not Mrs. Gallier survived her husband. This is the single issue for you to decide. There are no presumptions of law in the case. If the evidence produced by the plaintiffs establishes the fact of survivorship to the satisfaction of your minds, your verdict should be for the plaintiff. But if from the evidence you should be led to the conclusion that Mrs. Gallier perished first, or that both Mr. and Mrs. Gallier died at the same moment, or if it shall be impossible to declare from the evidence, which died first, in either of these cases your verdict should be for the defendant. [ The question submitted to you is one purely of f,aet in the decision of which the court.can give you little assistance; I can only lay down some general rules of the law of evidence for your guidance.
\ln the first place the burden of proof is on the plaintiffs to make out their ease. They must prove the survivorship of Mrs. Gallier to your satisfaction or their case fails.| But I do not understand that the fact of surviv-orship requires any higher degree of proof than other facts in a civil case. The plaintiffs have the affirmative of the issue, the burden of proof is on them, and unless the Testimony in the case satisfies and convinces your minds you cannot return a verdict in their favor; but if you are satisfied and convinced, you can and should. You are not to decide the question on mere surmises or conjectures. You are not authorized to dispose of the rights of the parties by mere guessing. There must be proof, either positive or circumstantial, satisfactory to your minds, on which to base your verdict. You are the sole judges of the credibility of the witnesses and of the weight that ought to be given to their testimony. If a witness has been impeached by proof that in some things not connected with the main facts of the ease, he has sworn falsely, you would be justified in discarding his evidence, unless he is corroborated by other evidence. If he is corroborated, the fact that he has sworn falsely in regard to other matters is no reason why you should reject the facts as to which he is sustained by other proof. It has been argued to you that the fact that Girard was a negro minstrel ought to discredit .his evidence. I know of no rule of law to justify such a proposition. All men, until some reason to the contrary is shown, are presumed in law to be worthy of belief. The business in which a person is engaged, if it be an honest one, ought not to discredit him, no matter how humble it may be. You will of course not allow your minds to be influenced by what you may consider the equities of the ease. Your duty is simply to determine the question of survivorship. If Mrs. Gallier is shown to your satisfaction to have survived her husband, you will return a verdict for the plaintiffs; if you are not so convinced, you will return a verdict for the defendants.
The jury found for defendants.